El Juez Asociado Señoe Wolf,
emitió la opinión del tribunal.
Las partes aquí, estando pendiente el pleito, convinieron en someter sns diferencias a nn árbitro nombrado por la corte. El árbitro rindió nna larga cuenta y llegó a la conclusión de que se pagara la suma de $152 a la demandante. La corte confirmó esta decisión y dictó sentencia a favor del demandante sin costas.
Después de tales dos conclusiones esta corte no está dis-puesta a revocar la sentencia a falta de un claro convenci-miento de error. Lejos de ser esto así, tenemos un récord imperfecto ante nosotros.
Las partes sometieron documentos y comprobantes al árbitro. Este rindió un informe en el cual se refirió a estos documentos y comprobantes. Este informe probablemente fué sometido a la corte, pero no tenemos ninguna manifestación terminante de lo que realmente sucedió.
Es verdad que existe una llamada exposición del caso en los autos, pero, al examinarse, si bien está suscrita por el juez, representa ser la prueba sometida al árbitro y no al juez. El segundo difícilmente podía certificar prueba intro-ducida ante otra persona. No bay ninguna manifestación, ni siquiera de que las notas taquigráficas tomadas ante el árbitro fueran sometidas a la corte. De todos modos, no tenemos ante nuestra consideración, ni los documentos y comprobantes presentados al árbitro, ni ninguna certifica-ción suya en cuanto a la prueba tomada ante él. Phelps v. Peabody, 7 Cal. 50; Bernard v. Sloan, 2 Cal. App. 737, 84 Pac. 237. No tenemos la debida incorporación de la prueba por virtud de la cual fué resuelto el caso.

Debe confirmarse la sentencia apelada.